UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 30, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-04311 PALL CORPORATION (Exact name of registrant as specified in its charter) New York 11-1541330 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 25 Harbor Park Drive, Port Washington, NY (Address of principal executive offices) (Zip Code) (516) 484-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares of the registrant’s common stock outstanding as of June 1, 2011 was 116,318,787. Table of Contents Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of April 30, 2011 and July 31, 2010. 3 Condensed Consolidated Statements of Earnings for the three and nine months ended April 30, 2011 and April 30, 2010. 4 Condensed Consolidated Statements of Cash Flows for the nine months ended April 30, 2011 and April 30, 2010. 5 Notes to Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4 Controls and Procedures. 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 6. Exhibits. 37 SIGNATURES 38 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PALL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) (Unaudited) Apr. 30, 2011 July 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Property, plant and equipment Goodwill Intangible assets Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable $ $ Accounts payable and other current liabilities Income taxes payable Current portion of long-term debt Dividends payable Total current liabilities Long-term debt, net of current portion Income taxes payable – non-current Deferred taxes and other non-current liabilities Total liabilities Stockholders’ equity: Common stock, par value $.10 per share Capital in excess of par value Retained earnings Treasury stock, at cost ) ) Stock option loans ) ) Accumulated other comprehensive income/(loss): Foreign currency translation Pension liability adjustment ) ) Unrealized investment gains ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 PALL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended Apr. 30, 2011 Apr. 30, 2010 Apr. 30, 2011 Apr. 30, 2010 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development Restructuring and other charges, net Interest expense, net Earnings before income taxes Provision for income taxes Net earnings $ Earnings per share: Basic $ Diluted $ Dividends declared per share $ Average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 PALL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended Apr. 30, 2011 Apr. 30, 2010 Operating activities: Net cash provided by operating activities $ $ Investing activities: Capital expenditures ) ) Proceeds from sale of retirement benefit assets Purchases of retirement benefit assets ) ) Acquisitions of businesses, net of cash acquired – ) Other ) ) Net cash used by investing activities ) ) Financing activities: Notes payable ) Long-term borrowings Repayments of long-term debt ) ) Dividends paid ) ) Net proceeds from stock plans Purchase of treasury stock ) ) Excess tax benefits from stock-based compensation arrangements Net cash used by financing activities ) ) Cash flow for period ) Cash and cash equivalents at beginning of year Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid (net of refunds) See accompanying notes to condensed consolidated financial statements. 5 PALL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (Unaudited) NOTE 1 - BASIS OF PRESENTATION The condensed consolidated financial information of Pall Corporation and its subsidiaries (hereinafter collectively called the “Company”) included herein is unaudited. Such information reflects all adjustments of a normal recurring nature, which are, in the opinion of Company management, necessary to present fairly the Company’s consolidated financial position, results of operations and cash flows as of the dates and for the periods presented herein. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended July 31, 2010 (“2010 Form 10-K”). NOTE 2 - ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS In October 2009, the Financial Accounting Standards Board issued updated guidance amending existing revenue recognition accounting pronouncements that address multiple element arrangements. This guidance requires companies to allocate revenue in arrangements involving multiple deliverables based on the estimated selling price of each deliverable, even though such deliverables are not sold separately either by the company or other vendors. This guidance eliminates the requirement that all undelivered elements must have objective and reliable evidence of fair value before a company can recognize the portion of the overall arrangement fee that is attributable to items that already have been delivered. As a result, some companies may recognize revenue on transactions that involve multiple deliverables earlier than under previously existing authoritative guidance. This new authoritative guidance was effective for the Company beginning with its first quarter of fiscal year 2011. The adoption of this authoritative guidance did not have a material impact on the Company’s condensed consolidated financial statements. NOTE 3 - BALANCE SHEET DETAILS The following tables provide details of selected balance sheet items: Apr. 30, 2011 July 31, 2010 Accounts receivable: Billed $ $ Unbilled Total Less: Allowances for doubtful accounts ) ) $ $ Unbilled receivables principally relate to long-term contracts recorded under the percentage-of-completion method of accounting. Apr. 30, 2011 July 31, 2010 Inventories: Raw materials and components $ $ Work-in-process Finished goods $ $ Apr. 30, 2011 July 31, 2010 Property, plant and equipment: Property, plant and equipment $ $ Less: Accumulated depreciation and amortization ) ) $ $ 6 PALL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (In thousands, except per share data) (Unaudited) NOTE 4 - GOODWILL AND INTANGIBLE ASSETS The following table presents goodwill, allocated by reportable segment. Apr. 30, 2011 July 31, 2010 Life Sciences $ $ Industrial $ $ The change in the carrying amount of goodwill is attributable to changes in foreign exchange rates used to translate the goodwill contained in the financial statements of foreign subsidiaries using the rates at each respective balance sheet date. Intangible assets, net, consist of the following: Apr. 30, 2011 Accumulated Gross Amortization Net Patents and unpatented technology $ $ $ Customer-related intangibles Trademarks Other $ $ $ July 31, 2010 Accumulated Gross Amortization Net Patents and unpatented technology $ $ $ Customer-related intangibles Trademarks Other $ $ $ Amortization expense for intangible assets for the three and nine months ended April 30, 2011 was $3,432 and $9,941, respectively. Amortization expense for intangible assets for the three and nine months ended April 30, 2010 was $3,161 and $8,475, respectively. Amortization expense is estimated to be approximately $3,578 for the remainder of fiscal year 2011, $14,122 in fiscal year 2012, $9,661 in fiscal year 2013, $7,828 in fiscal year 2014, $6,317 in fiscal year 2015 and $5,115 in fiscal year 2016. NOTE 5 - TREASURY STOCK On November 15, 2006, the board of directors authorized an expenditure of $250,000 to repurchase shares of the Company’s common stock. On October 16, 2008, the board authorized an additional expenditure of $350,000 to repurchase shares. The Company’s shares may be purchased over time, as market and business conditions warrant. There is no time restriction on these authorizations. During the nine months ended April 30, 2011, the Company purchased 1,285 shares in open-market transactions at an aggregate cost of $64,524 with an average price per share of $50.21. As of April 30, 2011, $288,420 remains to be expended under the current board repurchase authorizations. Repurchased shares are held in treasury for use in connection with the Company’s stock plans and for general corporate purposes. During the nine months ended April 30, 2011, 2,122 shares were issued under the Company’s stock-based compensation plans and 2 shares were traded in by an employee in payment of a stock option exercise at a price of $58.75 per share and an aggregate cost of $110. At April 30, 2011, the Company held 11,655 treasury shares. 7 PALL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (In thousands, except per share data) (Unaudited) NOTE 6 - CONTINGENCIES AND COMMITMENTS With respect to the matters described in Note 14, Contingencies and Commitments, to the Company’s consolidated financial statements included in the 2010 Form 10-K and as updated in Note 6, Contingencies and Commitments, in the Company’s condensed consolidated financial statements included on Form 10-Q for the first and second quarters of fiscal year 2011, under the heading Federal Securities Class Actions, Shareholder Derivative Lawsuits and Other Proceedings, no liabilities or related receivables for insurance recoveries have been reflected in the condensed consolidated financial statements as of April 30, 2011 as these amounts are not currently estimable. The Company and its subsidiaries are subject to certain other legal actions that arise in the normal course of business. Other than those legal proceedings and claims discussed below and in the 2010 Form 10-K, the Company did not have any current other legal proceedings and claims that would individually or in the aggregate have a reasonably possible materially adverse affect on its financial condition or operating results. However, the results of legal proceedings cannot be predicted with certainty. If the Company failed to prevail in several of these legal matters in the same reporting period, the operating results of a particular reporting period could be materially adversely affected. Shareholder Derivative Lawsuits: The September Derivative (as defined in Notes 14, Contingencies and Commitments, to the Company’s consolidated financial statements included in the 2010 Form 10-K) is no longer stayed. On January 28, 2011, a third shareholder filed a derivative lawsuit in New York Supreme Court, Nassau County, against certain current directors and officers of the Company, and against the Company as nominal defendant. This action purports to bring claims on behalf of the Company similar to those alleged in the September Derivative action. The complaint seeks damages, together with various injunctive and declaratory relief. Environmental Matters: With respect to the environmental matters at the Company’s Ann Arbor, Michigan site, previously disclosed in Part I — Item 3 — Legal Proceedings in the Company’s 2010 Form 10-K, the Company and the Michigan Department of Natural Resources and Environment (the “DNRE”) reached an agreement on the principal terms to resolve all outstanding issues and presented a Joint Notice of Tentative Settlement (the “Joint Notice”) to the court on November 24, 2010. The court approved the proposed changes to the clean-up program outlined in the Joint Notice and instructed the parties to submit an amended Consent Judgment incorporating such changes. In early March 2011, the Company and the DNRE executed a Third Amendment to Consent Judgment (the “Amended Consent Judgment”) and presented the Amended Consent Judgment and a Stipulated Order Amending Previous Remediation Orders to the court, which the court approved on March 8, 2011. Based on the terms of the Amended Consent Judgment, the Company believes that its current environmental reserves are adequate. The Company’s condensed consolidated balance sheet at April 30, 2011 includes liabilities for environmental matters of approximately $10,980, which relate primarily to the previously reported environmental proceedings involving a Company subsidiary, Gelman Sciences Inc., pertaining to groundwater contamination. In the opinion of management, the Company is in substantial compliance with applicable environmental laws and its current accruals for environmental remediation are adequate. However, as regulatory standards under environmental laws are becoming increasingly stringent, there can be no assurance that future developments, additional information and experience gained will not cause the Company to incur material environmental liabilities or costs beyond those accrued in its condensed consolidated financial statements. 8 PALL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (In thousands, except per share data) (Unaudited) NOTE 7 - RESTRUCTURING AND OTHER CHARGES, NET The following tables summarize the restructuring and other charges (“ROTC”) recorded for the three and nine months ended April 30, 2011 and April 30, 2010: Three Months Ended Apr. 30, 2011 Nine Months Ended Apr. 30, 2011 Other Other Charges/ Charges/ Restructuring (Income) Restructuring (Income) (1) Total (1) (2) Total Employment contract $ obligations and other severance benefits Professional fees and other costs, net of receipt of insurance claim payments Environmental matters, net of receipt of insurance claim payment – 59 59 – Reversal of excess restructuring reserves (5
